Citation Nr: 1242524	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected PTSD.  

2.  Entitlement to service connection for a heart disorder, claimed as secondary to service-connected PTSD and/or a right buttock arterial circulation condition due to a service-connected shrapnel wound. 

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and/or cold weather injuries.  

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to hypertension, service-connected PTSD or a service-connected shrapnel wound.  

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1955 and was awarded the Combat Infantry Badge (CIB) and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in October 2011.  At that time, the Board remanded the claim for further development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

At that time, the Board also remanded the issue of entitlement to service connection for bilateral hearing loss.  In September 2012 the RO granted entitlement to service connection for that condition.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Accordingly, that issue is no longer before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran's gastroesophageal reflux disease (GERD) has been aggravated by a service-connected disorder.

2.  The Veteran does not have a heart disorder.

3.  The Veteran's hypertension has not been shown to be causally related to active service and was not caused or aggravated by a service-connected disorder.

4.  The Veteran's erectile dysfunction has not been shown to be causally related to active service and was not caused or aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has GERD which has been aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

5.  The criteria for special monthly compensation (SMC) based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for gastroesophageal reflux disease (GERD), a heart disorder, hypertension and erectile dysfunction.  He has also asserted that he is entitled to special monthly compensation (SMC) for loss of use of a creative organ.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  That amendment codifies the ruling in Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Id.  The Veteran filed his claim in November 2008.  As such, the revisions to 38 C.F.R. § 3.310 do apply.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

The Veteran first claimed entitlement to service connection for the conditions listed above in November 2008, stating that his hypertension and gastroesophageal reflux disease (GERD) were due to posttraumatic stress disorder (PTSD) and that his heart condition was due to a right buttock arterial circulatory condition caused by a shrapnel wound.  He also asserted that his erectile dysfunction was due to hypertension and to a shrapnel wound.  The RO denied entitlement to service connection for those conditions in a rating decision issued in March 2009.  Later that month the Veteran submitted a Notice of Disagreement (NOD), asserting that his hypertension was due to PTSD and/or cold weather injuries, that his GERD was due to PTSD and/or medication prescribed for that condition, that his heart condition was due to PTSD, hypertension, combat and circulatory problems and that his erectile dysfunction was due to his PTSD, circulatory problems and shrapnel wounds.  The RO issued a Statement of the Case (SOC) in January 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in March 2010.  The Veteran's claim first came before the Board in October 2011, at which time it was remanded for further development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  According, the claim is once again before the Board for appellate review.  

Gastroesophageal Reflux Disease

As noted above, the Veteran has asserted that his GERD is secondary to his service-connected PTSD.  The Veteran has been granted entitlement to service connection for PTSD.  

The relevant evidence of record includes service treatment records, VA treatment records, private treatment records and statements and information submitted by the Veteran.  

Service treatment records do not indicate, and the Veteran does not assert, that he was ever treated for or diagnosed with GERD during his time in service.  The first medical evidence of gastric problems is VA treatment records from November 1999.  These records indicate that the Veteran complained of upper abdominal pain, and that he was diagnosed with GERD in December 1999.  Subsequent VA treatment records show continued treatment, with the Veteran's GERD being well controlled by medication.

In a November 2008 letter the Veteran's private physician stated his belief that the Veteran's PTSD has a very direct correlation with his GERD.  He concluded by stating that he truly thinks that the Veteran's PTSD, GERD and Barrett's esophagus are very closely related.  

The Veteran was afforded a VA examination in support of his claims in December 2008.  During that examination the Veteran reported having a 10 year history of GERD.  The Veteran indicated that he was seeing an outside gastroenterologist who prescribed him medication which works pretty well.  He reported having been told by this provider that his GERD is from weakness of the lower esophageal sphincter.  He indicated that he also has Barrett's esophagus and a history of gastric ulcer.  He denied dysphagia, substernal pain, hematemesis and melena.  He stated that he quit smoking in 1996.  The examiner stated that he agreed that weakness of the lower esophageal sphincter was the most likely cause of the Veteran's GERD symptoms, and that it was unlikely that it was related to PTSD since GERD is related to mechanical factors of the lower esophageal sphincter.  After commenting on the November 2008 letter from the Veteran's private physician, the examiner concluded that it was less likely than not that the Veteran's GERD was caused by or a result of PTSD and less likely than not that the Veteran's GERD was aggravated by PTSD.  

In his March 2009 Notice of Disagreement (NOD) the Veteran again asserted that his GERD was due to his PTSD or medications he was taking for PTSD.  In his March 2010 Substantive Appeal (VA Form 9) the Veteran repeated these assertions, stating that the examiner's determinations were incorrect.  At this time the Veteran also submitted information from the Department of Veterans Affairs website on PTSD's relationship to physical health and a decision issued by the Board of Veterans' Appeals granting entitlement to service connection for GERD as secondary to PTSD.

The Veteran was afforded an additional VA examination in support of his claim in December 2011.  The examiner noted that the Veteran had been diagnosed with GERD at least 30 years ago, and that the Veteran's treatment plan included taking continuous medication for that condition.  Symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, substernal arm or shoulder pain and nausea were noted.  The examiner noted that an upper endoscopy from July 2010 had revealed Barrett's esophagus and a moderately large hiatal hernia.  He stated that although a causal relationship between stress and GERD has not been clearly demonstrated, investigators have shown that stress is associated with worsening of GERD symptoms.  The examiner noted that it was initially hypothesized that stress caused an increased number and duration of acid reflux events, but that there was no evidence of increased acid production or increased esophageal inflammation as the underlying cause of the increase in symptoms.  Rather, he stated that it was increased esophageal sensitivity to acid that appeared to be the underlying mechanism of the increase in symptoms.  In sum, the examiner stated that GERD patients who are stressed have more GERD symptoms than patients who are not stressed and that, via this mechanism, PTSD aggravated GERD.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has GERD that has been aggravated by his service-connected PTSD.  In this context, the Board notes that VA examiners have provided opinions both in support of this determination and against it.  However, for the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that the claimed disability has been caused or aggravated by a service-connected disability.  The Board does note that the December 2011 VA examiner found that a baseline level of severity could not be established in accordance with 38 C.F.R. § 3.310.  Nevertheless, the Board finds that the standard for service connection has been met.  

In sum, the Board is satisfied that service connection is established for GERD, and that claim is granted in full.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Heart Disorder

The Veteran has also asserted that he has a heart disorder that warrants service connection.  The relevant evidence of record on that issue includes service treatment records, VA treatment records, private treatment records and statements and information submitted by the Veteran.  

Service treatment records do not indicate, and the Veteran does not assert, that he was ever treated for or diagnosed with a heart disorder during his time in service.  Post-service VA treatment records starting in September 1999 show that the Veteran's heart rate and rhythm were normal.  Subsequent records continue to show that the Veteran's heart has been normal, with negative findings for clicks, gallops, rubs or murmurs.  VA treatment records from June 2005 indicate that the Veteran underwent a stress echocardiogram.  The examination did show an abnormal electrocardiographic response to exercise, a hypertensive hemodynamic response to exercise, impaired aerobic capacity and a normal echocardiographic response to exercise.  The evaluating provider stated that these findings were probably representative of mild hypertensive heart disease, but that they were not consistent with a diagnosis of inducible myocardial ischemia.  

In his November 2008 claim the Veteran stated that he has a heart disorder that is due to a right buttock arterial circulatory condition caused by a shrapnel wound.  

The Veteran was afforded a VA examination in support of his claims in December 2008.  During that examination the Veteran reported having a history of peripheral vascular disease, having had five stents placed in both legs in 2007.  The examiner noted that there was no history of cardiac disease or congestive heart failure and that the Veteran himself denied having any cardiac disease.  Physical examination revealed that the Veteran's heart was normal with regard to rate and rhythm, and that there were no murmurs.  The examiner stated that there was no evidence of cardiac disease, but that the Veteran did have peripheral vascular disease that seemed unrelated to a shrapnel wound sustained several decades prior to the onset of that condition.  

In his March 2009 Notice of Disagreement (NOD) the Veteran asserted he has a heart condition due to PTSD, hypertension, combat and service-connected circulatory problems.  In his March 2010 Substantive Appeal (VA Form 9) the Veteran stated that the examiner's determinations were incorrect, and that he had a heart condition due to arterial circulation restrictions from a shrapnel wound.  At this time the Veteran also submitted information from the Department of Veterans Affairs website pertained to PTSD and its relationship to physical health.  

VA treatment records from September 2010 indicate that the Veteran reported atypical chest pain.  A cardiac stress test was performed.  There were no symptoms during infusion and the test was negative for ischemia by ECG criteria.  

Private treatment records from January 2011 to November 2011 indicate that the Veteran was diagnosed with atherosclerosis of the lower extremities with claudication.  He was also treated for peripheral vascular disease and carotid vascular disease.  Cardiac evaluation did not show any abnormalities.  

The Veteran was afforded an additional VA examination in support of his claim in December 2011.  The examiner noted that although probable hypertensive heart disease had been found on a stress EKG in 2005, the Veteran did not go on to develop any further signs of hypertensive heart disease and that there was no evidence of heart disease at present.  Elaborating on this statement, the examiner determined that the Veteran did not develop left ventricular hypertrophy, coronary artery disease, cardiac arrhythmias or congestive heart failure and did not have any other evidence of hypertensive heart disease.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a heart disorder is not warranted.  As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that there is no evidence that the Veteran has a heart disorder other than his own lay statements, which are outweighed by the post-service medical records, including the December 2008 and December 2011 VA examination reports, which indicate that the Veteran does not have any evidence of heart disease.  

In its October 2011 remand the Board noted the potential applicability of a June 28, 2005 Federal Register statement pertaining to presumptive service connection for hypertensive vascular disease for prisoners of war (POWs).  As requested by the Board, the December 2011 VA examiner addressed this information, noting that it was not applicable to the Veteran's case because there was no evidence of cardiovascular disease or myocardial infarction.  

The Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, such as the occurrence of an event or injury in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, it has been noted that individuals without training are not competent to provide evidence as to more complex medical questions.  Id.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his heart.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that he does not have a heart disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and a relationship between that disabilities and the Veteran's period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has any type of heart disorder.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a heart disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Hypertension & Erectile Dysfunction

The Veteran has also asserted that his hypertension is secondary to his service-connected PTSD and/or his service-connected cold injuries and that his erectile dysfunction is due to his hypertension or a service-connected shrapnel wound.  The Veteran has been granted entitlement to service connection for PTSD, for cold weather injuries to all four extremities and for shrapnel wound injuries to his left heel and right buttock.

The relevant evidence of record includes service treatment records, VA treatment records, private treatment records and statements and information submitted by the Veteran.  

Service treatment records do not indicate, and the Veteran does not assert, that he was ever treated for or diagnosed with hypertension or erectile dysfunction during his time in service.  The first medical evidence of hypertension is VA treatment records from September 1999.  These records indicate that the Veteran was taking medication for hypertension that was not well controlled.  Subsequent VA treatment records show continued treatment, with the Veteran's hypertension being well controlled by medication.  

The first medical evidence of erectile dysfunction is from VA treatment records in December 2000.  At that time the Veteran admitted to some erectile dysfunction issues, but stated that his wife's health precludes intimacy and that his erectile dysfunction was therefore not a concern.  VA treatment records from July 2004 indicate that the Veteran had a problem with a somewhat redundant foreskin with a tight frenum.  A circumcision procedure was performed in August 2004.  The Veteran was found to be well-healed in December 2004, but reported continued erectile dysfunction.  He stated that he had been given a prescription for Viagra, but had decided not to try it.  Scrotal swelling was noted in August 2005.  A fairly small and asymptomatic right hydrocele was diagnosed, as was an asymptomatic left spermatocele. 

In a November 2008 letter the Veteran's private physician stated his belief that the Veteran's PTSD has a very direct correlation with his hypertension.  He concluded by stating that he truly thinks that the Veteran's PTSD and hypertension are very closely related.  

The Veteran was afforded a VA examination in support of his claims in December 2008.  During that examination the Veteran reported having a history of hypertension, stating that it was diagnosed in 1998.  He also reported having a 10 year history of erectile dysfunction, but stated that he had not tried any medication or treatment.  He stated that he quit smoking in 1996.  The examiner noted that the Veteran's hypertension was asymptomatic at the time of the examination and that the Veteran was currently on hydrochlorothiazide and nifedipine without side effects.  He stated that it was mostly likely that the Veteran's hypertension would be considered essential hypertension and that it is not related to any PTSD.  The examiner also noted the Veteran's report of not having had any problems with erectile dysfunction at the time of his in-service shrapnel wound injury, stating that the timing of his erectile dysfunction seemed unrelated to the wounds he received.  After commenting on the November 2008 letter from the Veteran's private physician, the examiner concluded that it was less likely than not that the Veteran's hypertension was a result of PTSD and less likely than not that the Veteran's hypertension was aggravated by PTSD.  The examiner also concluded that the shrapnel wounds sustained in service were not related either anatomically or in time to his erectile dysfunction, stating that the shrapnel wounds had not caused, resulted in, or aggravated his erectile dysfunction.  He noted that the most likely cause of his erectile dysfunction was hypertension, as this was a known risk factor.  

In his March 2009 Notice of Disagreement (NOD) the Veteran again asserted that his hypertension was due to his PTSD and that his erectile dysfunction was due to PTSD, circulatory problems and his shrapnel wounds.  He also stated that his hypertension was due to cold weather injuries.  In his March 2010 Substantive Appeal (VA Form 9) the Veteran repeated these assertions, stated that the examiner's determinations were incorrect.  At this time the Veteran also submitted information from the Department of Veterans Affairs website pertaining to PTSD and its relationship to physical health and information from the National Institute of Health website pertaining to sexual dysfunction in combat veterans with PTSD.  

Private treatment records from January 2011 to November 2011 indicate continued treatment for hypertension.  The condition was found to be in a stable state.

The Veteran was afforded an additional VA examination in support of his claims in December 2011.  With regard to hypertension, the examiner noted that the Veteran had been diagnosed with that condition in 1998 during a routine screening examination and that the Veteran's treatment plan includes taking continuous medication for that condition.  The examiner observed that the Veteran smoked tobacco until 1996 and drank alcohol until approximately 15 to 20 years ago, noting that smoking has been linked to increased cardiovascular morbidity and mortality and that alcohol has been associated with increased blood pressure and heart rates.  He stated that there was no evidence that the Veteran's hypertension had been aggravated by the presence of PTSD and that available treatment records showed that the Veteran's hypertension has been well-controlled.  He also stated that there was no evidence in the medical literature that cold injury causes hypertension and that the Veteran did not have hypertension prior to the cold injury and that a cold injury would not be expected to aggravate hypertension that developed many decades after the cold injury.  The examiner concluded by stating that it was less likely than not that the Veteran's hypertension was caused by or a result of PTSD, less likely than not that the Veteran's hypertension was aggravated by PTSD, less likely than not that the Veteran's hypertension was caused by or a result of cold injury and less likely than not that the Veteran's hypertension was aggravated by cold injury.  

With regard to erectile dysfunction, the examiner noted that the Veteran's erectile dysfunction had been present for approximately 10 years.  The examiner observed that the Veteran had PTSD, that he had been prescribed Nifedipine for his hypertension and that radiographic imagery from August 2011 showed shrapnel in the right groin and inferior pubic ramus.  The examiner noted that sexual dysfunction is known to occur significantly more frequently in combat veterans with PTSD, but that the Veteran's sexual dysfunction did not begin until after he started treatment for hypertension.  He stated that both PTSD and treatment with Nifedipine could affect sexual function, but that in this case the chronology would support the treatment for hypertension being the more likely etiology of the Veteran's sexual dysfunction than the Veteran's PTSD.  Accordingly, the examiner opined that it was less likely than not that the Veteran's erectile dysfunction was caused by or a result of PTSD and less likely than not that the Veteran's erectile dysfunction was aggravated by PTSD.  The examiner also stated that there was no evidence that the presence of shrapnel in the pelvic area contributes to the Veteran's sexual dysfunction, especially since the shrapnel had been present since the 1950s and the Veteran's sexual dysfunction did not begin until approximately 2002.  Accordingly, the examiner opined that it was less likely than not that the Veteran's erectile dysfunction was caused by or a result of shrapnel in the pelvic area and less likely than not that the Veteran's erectile dysfunction was aggravated by shrapnel in the pelvic area. 

After a thorough review of the entirety of the evidence of record, the Board finds that entitlement to service connection for hypertension and erectile dysfunction is not warranted.  As noted above, the Veteran does not contend, and the evidence does not indicate, that either condition began in service.  Instead, the Veteran's sole assertion is that those conditions were either caused or aggravated by conditions for which service connection has already been granted, including his service-connected PTSD, in-service cold injuries and in-service shrapnel wounds.    However, the Board places the greatest probative weight on the December 2008 and December 2011 VA examination reports, which contain opinions that the Veteran's hypertension and erectile dysfunction were not caused or aggravated by his service-connected disorders.  These reports include thorough reviews of the evidence and well-reasoned medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

In its October 2011 remand the Board noted the potential applicability of a June 28, 2005 Federal Register statement pertaining to presumptive service connection for hypertensive vascular disease for prisoners of war (POWs).  As requested by the Board, the December 2011 VA examiner addressed this information, noting that it was not applicable to the Veteran's case because there was no evidence of cardiovascular disease or myocardial infarction.  

In contrast, the evidence supporting the Veteran's assertion that his hypertension or erectile dysfunction are in some way related to a service-connected disorder consists of his own statements and a statement from one of the Veteran's private physicians.  Specifically, the Board notes that the November 2008 letter from the Veteran's private physician contains a statement that the Veteran's PTSD has a very direct correlation with his hypertension and the provider's opinion that the Veteran's PTSD and hypertension are very closely related.  That letter provided absolutely no rationale for the opinion expressed and did not offer any opinion pertaining to the Veteran's erectile dysfunction.  Accordingly, the value of this provider's opinion is significantly limited.  

The Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex a relationship between his service-connected disorders, erectile dysfunction and hypertension.  Even according the Veteran's vague assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran's hypertension and erectile dysfunction are not the result of service-connected disorders.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board has also considered the information obtained by the Veteran from the internet.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board has no reason to doubt the veracity of the information submitted, but it does not establish that the Veteran's claimed conditions are etiologically related to service or to his service-connected PTSD.  

As noted above, a claim for secondary service connection may be granted when the disability claimed is proximately due to a service-connected disability or when the disability claimed has been aggravated by a service-connected disability.  Entitlement to service connection on these bases requires competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  The competent and more probative evidence of record clearly shows that the Veteran's hypertension and erectile dysfunction were not caused by a service-connected disorder.  Accordingly, service connection must be denied.   

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for hypertension and erectile dysfunction.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Special Monthly Compensation

As noted above, the Veteran has also asserted that he is entitled to SMC for loss of use of a creative organ.  SMC is available if a veteran, as a result of a service-connected disability, has lost the use of a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board has determined that entitlement to service connection is not warranted for erectile dysfunction.  Although the Veteran may have erectile dysfunction, absent the loss of use of a creative organ as a result of a service-connected disability, SMC must be denied. 


Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in December 2008, January 2009 and November 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations pertaining to the issues on appeal during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 2011 examiner also provided a detailed rationale for each of the opinions, citing applicable medical literature as appropriate.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  




ORDER

Entitlement to service connection for gastroesophageal reflux disease is granted.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to special monthly compensation for loss of use of a creative organ is denied.  




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


